THIRD AMENDMENT TO PHASE 3 AGREEMENT OF SALE




THIS THIRD AMENDMENT TO PHASE 3 AGREEMENT OF SALE (this "Amendment") is entered
into this 6th day of September 2012, by and between BLUE RIDGE REAL ESTATE
COMPANY, a corporation duly organized under the laws of the Commonwealth of
Pennsylvania (the "Seller"), and THE CONSERVATION FUND, a Non-Profit Corporation
organized and existing under the laws of the State of Maryland (the
"Purchaser").




RECITALS:




WHEREAS, the Seller and Purchaser entered into that Phase 3 Agreement of Sale
dated February 17, 2011, as amended by a First Amendment to Phase 3 Agreement of
Sale dated August 15, 2011, and a Second Amendment dated February 20, 2012
collectively (the "Phase 3 Contract"), involving the purchase and sale of
approximately 376.228 unimproved acres owned by Seller located in Thornhurst
Township, Lackawanna County, Pennsylvania, all as more fully set forth in the
Contract; and




WHEREAS, Seller and Purchaser desire to amend the Contract to extend the
Inspection Period as set out in Section 5.1 of the original Contract and amended
by the First Amendment and the Second Amendment.




NOW THEREFORE, for and in consideration of ONE DOLLAR ($1.00) and other good and
valuable consideration, receipt and adequacy of which are hereby acknowledged,
the parties hereto, intending to be legally bound, agree as follows:




1. Defined Terms. Except as expressly modified or amended hereunder, any defined
terms in this Amendment shall have the definitions as provided in the Contract.




2. Recitals and Exhibits. The recitals set forth above and all exhibits attached
are incorporated by reference in, and made a part of this Amendment.





--------------------------------------------------------------------------------




3. Extension of the Inspection Period. Notwithstanding the terms of Section 5.1
of the Contract, as previously amended, the Inspection Period is hereby extended
from November 30, 2012 to May 30, 2013.




4. Closing Date. In light of the extension to the Inspection Period, the parties
confirm that the Closing shall now occur on July 1, 2013.




5. Ratification. All other terms and conditions in said Contract are hereby
ratified and affirmed. Introductory recitals are incorporated herein.




6. Counterparts. This Amendment may be executed in one or more counterparts by
facsimile and the signature pages of such counterparts shall be combined to form
and constitute one instrument.







WITNESS the hands and seals of the parties hereto.







WITNESS:

SELLER:




BLUE RIDGE REAL ESTATE COMPANY




/s/ Christine A. Liebold

BY:  /s/ Richard T. Frey

Its: Vice President & Chief Operating Officer

Date: 9/6/12




PURCHASER:




THE CONSERVATION FUND

A Maryland non-profit corporation




/s/ Amelia Matthews

BY: /s/ Jodi R. O’Day

Its: Vice President and Regional Counsel

Date:  8/25/12



